FILED
                            NOT FOR PUBLICATION                                 SEP 28 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                          U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 08-30158

               Plaintiff - Appellee,             D.C. No. 1:06-cr-00125-RFC-1

  v.
                                                 MEMORANDUM *
DEREK ARD,

               Defendant - Appellant.



                    Appeal from the United States District Court
                            for the District of Montana
                     Richard F. Cebull, Chief Judge, Presiding

                           Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Derek Ard appeals from the 175-month sentence imposed following his

guilty-plea conviction for conspiracy to possess with intent to distribute

methamphetamine, in violation of 21 U.S.C. § 846. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Ard contends the district court erred by applying a three-level adjustment

under U.S.S.G § 3B1.1(b) for his role as a manager or supervisor in the offense.

We review for clear error the district court’s determination as to whether a

defendant qualifies for a role adjustment. See United States v. Maldonado, 215

F.3d 1046, 1050 (9th Cir. 2000). The district court did not clearly err in light of

evidence that Ard served as one of the two primary distributors for the leader of the

conspiracy, and that Ard was fronted drugs to sell to other distributors. See United

States v. Egge, 223 F.3d 1128, 1132 (9th Cir. 2000) (three-level adjustment was

proper where defendant used others to help him sell drugs).


      AFFIRMED.




                                           2                                    08-30158